FIRST DIVISION
                               BARNES, P. J.,
                           MERCIER and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    August 20, 2021



In the Court of Appeals of Georgia
 A19A0689. QUYNN v. HULSEY et al.

      MERCIER, Judge.

      In Quynn v. Hulsey, 310 Ga. 473 (850 SE2d 725) (2020), the Supreme Court

of Georgia reversed Division 3 of our unpublished opinion in Quynn v. Hulsey, 350

Ga. App. XXVI (Case No. A19A0689) (June 21, 2019). Accordingly, we vacate

Division 3 of our earlier opinion, adopt the opinion of the Supreme Court as our own,

and reverse the trial court’s grant of partial summary judgment to TriEst on the claims

of negligent entrustment, hiring, retention and supervision. Divisions 1 and 2 of our

opinion were not affected by the Supreme Court’s decision and thus remain in effect.

See Shadix v. Carroll County, 274 Ga. 560, 563-564 (1) (554 SE2d 465) (2001).

      Judgment affirmed in part and reversed in part. Barnes, P. J., and Brown, J.,

concur.